Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-190038 September 11, 2013 Barclays Bank PLC Trigger Performance Securities Linked to the Vanguard FTSE Emerging Markets ETF due September 28, 2018 Investment Description Trigger Performance Securities (the Securities) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the Issuer) linked to the performance of the Vanguard FTSE Emerging Markets ETF (the Underlying Equity). If the Equity Return is positive, the Issuer will repay your principal amount at maturity plus pay a return equal to the Equity Return times the Participation Rate, which will be determined on the Trade Date and will be equal to a percentage between 130.00% and 140.00%. If the Equity Return is zero or negative and the closing price of the Underlying Equity on the Final Valuation Date is equal to or greater than the Trigger Price, which is set to equal 75% of the Initial Price of the Underlying Equity, the Issuer will repay your principal amount at maturity.
